Exhibit 10.2

MASTER LOAN AND SECURITY AGREEMENT

                           THIS AGREEMENT dated as of July 28, 1999, is made by
Eligix, Inc. (the "Borrower"), a Delaware corporation having its principal place
of business and chief executive office at 200 Boston Avenue, Medford,
Massachusetts, 02139 in favor of Transamerica Business Credit Corporation, a
Delaware corporation (the "Lender"), having its principal office at Riverway II,
West Office Tower, 9399 West Higgins Road, Rosemont, Illinois 60018.

             WHEREAS, the Borrower has requested that the Lender make Loans to
it from time to time; and

             WHEREAS, the Lender has agreed to make such Loans on the terms and
conditions of this Agreement.

             NOW, THEREFORE, in consideration of the premises and to induce the
Lender to extend credit, the Borrower hereby agrees with the Lender as follows:

             SECTION  1.   DEFINITIONS.

             As used herein, the following terms shall have the following
meanings, and shall be equally applicable to both the singular and plural forms
of the terms defined:

Agreement shall mean this Master Loan and Security Agreement together with all
schedules and exhibits hereto, as amended, supplemented, or otherwise modified
from time to time.

Applicable Law shall mean the laws of the State of Illinois (or any other
jurisdiction whose laws are mandatorily applicable notwithstanding the parties'
choice of Illinois law) or the laws of the United States of America, whichever
laws allow the greater interest, as such laws now exist or may be changed or
amended or come into effect in the future.

Business Day shall mean any day other than a Saturday, Sunday, or public holiday
or the equivalent for banks in New York City.

Code shall have the meaning specified in Section 8(d).

Collateral shall have the meaning specified in Section 2.

Effective Date shall mean the date on which all of the conditions specified in
Section 3.3 shall have been satisfied.

Equipment shall have the meaning specified in Section 2.

Event of Default shall mean any event specified in Section 7.

Financial Statements shall have the meaning specified in Section 6.1.

GAAP shall mean generally accepted accounting principles in the United States of
America, as in effect from time to time.

Loans shall mean the loans and financial accommodations made by the Lender to
the Borrower in accordance with the terms of this Agreement and the Notes.

Loan Documents shall mean, collectively, this Agreement, the Notes, and all
other present and future documents, agreements, certificates, instruments, and
opinions delivered by the Borrower under, in connection with or relating to this
Agreement, or any other present or future instrument or agreement between Lender
and Borrower, as each of the same may be amended, modified, extended, restated
or supplemented from time to time.

Material Adverse Change shall mean, with respect to any Person, a material
adverse change in the business, prospects, operations, results of operations,
assets, liabilities, or condition (financial or otherwise) of such Person taken
as a whole.

Material Adverse Effect shall mean, with respect to any Person, a material
adverse effect on the business, prospects, operations, results of operations,
assets, liabilities, or condition (financial or otherwise) of such Person taken
as a whole.

Note shall mean each Promissory Note made by the Borrower in favor of the
Lender, as amended, supplemented, or otherwise modified from time to time.

Obligations shall mean and include all loans (including the Loans), advances,
debts, liabilities, obligations, covenants and duties owing by Borrower to
Lender of any kind or nature, present or future, whether or not evidenced by the
Note or any note, guaranty or other in­strument, whether or not arising under or
in connection with, this Agreement, any other Loan Document or any other present
or future instrument or agreement, whether or not for the payment of money,
whether arising by reason of an extension of credit, opening, guaran­teeing or
confirming of a letter of credit, loan, guaranty, in­demnification or in any
other manner, whether direct or indi­rect (including those acquired by
assignment, purchase, dis­count or otherwise), whether absolute or contingent,
due or to become due, now due or hereafter arising and however ac­quired
(including without limitation all loans previously made by Lender to Borrower). 
The term includes, without limitation, all interest (including interest accruing
on or after an bankruptcy, whether or not an allowed claim), charges, expenses,
com­mitment, facility, closing and collateral management fees, letter of credit
fees, reasonable attorneys' fees, taxes and any other sum properly chargeable to
Borrower under this Agreement, the other Loan Documents or any other present or
future agreement between Lender and Borrower.

Permitted Liens shall mean such of the following as to which no enforcement,
collection, execution, levy, or foreclosure proceeding shall have been
commenced:  (a) liens for taxes, assessments, and other governmental charges or
levies or the claims or demands of landlords, carriers, warehousemen, mechanics,
laborers, materialmen, and other like Persons arising by operation of law in the
ordinary course of business for sums which are not yet due and payable, or liens
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are maintained to the
extent required by GAAP; (b) deposits or pledges to secure the payment of
worker's compensation, unemployment insurance, or other social security benefits
or obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
ordinary course of business; (c) licenses, leases, in the ordinary course of
business, restrictions, or covenants for or on the use of the Equipment which do
not materially impair either the use of the Equipment in the operation of the
business of the Borrower or the value of the Equipment; (d) attachment or
judgment liens that do not constitute an Event of Default; (e) liens in favor of
customs and revenue authorities; and (f) easements and similar encumbency
affecting real property.

Person shall mean any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, entity, party,
or government (including any division, agency, or department thereof), and the
successors, heirs, and assigns of each.

Schedule shall mean each Schedule in the form of Schedule A hereto delivered by
the Borrower to the Lender from time to time.

Solvent means, with respect to any Person, that as of the date as to which such
Person's solvency is measured:

             (a)         the fair saleable value of its assets is in excess of
the total amount of its liabilities (including contingent liabilities as valued
in accordance with GAAP) as they become absolute and matured;

             (b)        it has sufficient capital to conduct its business; and

             (c)         it is able generally to meet its debts as they mature.

Taxes shall have the meaning specified in Section 5.5.

             SECTION  2.   CREATION OF SECURITY INTEREST; COLLATERAL. Subject to
Permitted Liens, the Borrower hereby assigns and grants to the Lender a
continuing general, first priority lien on, and security interest in, all the
Borrower's right, title, and interest in and to the collateral described in the
next sentence (the "Collateral") to secure the payment and performance of all
the Obligations.  The Collateral consists of all equipment set forth on all the
Schedules delivered from time to time under the terms of this Agreement (the
"Equipment"), together with all present and future additions, parts,
accessories, attachments, substitutions, repairs, improvements, and replacements
thereof or thereto, and any and all proceeds thereof, including, without
limitation, proceeds of insurance and all manuals, blueprints, know-how,
warranties, and records in connection therewith, all rights against suppliers,
warrantors, manufacturers, sellers, or others in connection therewith, and
together with all substitutes for any of the foregoing.

             SECTION  3.   THE CREDIT FACILITY.

                           SECTION  3.1.             Borrowings. Subject to the
provisions herein, Lender hereby agrees to make Loans to the Borrower, provided
that,each Loan shall be in an amount not less than $35,000, and in no event
shall the sum of the aggregate Loans made exceed the amount of the Lender's
written commitment to the Borrower in effect from time to time.  Notwithstanding
anything herein to the contrary, the Lender shall be obligated to make the
initial Loan and each other Loan only after the Lender determines via reasonable
business judgment that the applicable conditions for borrowing contained in
Sections 3.3 and 3.4 are satisfied.  The timing and financial scope of Lender's
obligation to make Loans hereunder are limited as set forth in a commitment
letter executed by Lender and Borrower, dated as of May 5, 1999 and attached
hereto as Exhibit A (the "Commitment Letter"). If there is a conflict between
the terms of the Commitment Letter and the terms herein, the terms herein shall
govern and control.

                           SECTION  3.2.             Application of Proceeds. 
The Borrower shall not directly or indirectly use any proceeds of the Loans, or
cause, assist, suffer, or permit the use of any proceeds of the Loans, for any
purpose other than for the purpose set forth in the Commitment Letter.

                           SECTION  3.3.             Conditions to Initial Loan.

             (a)         The obligation of the Lender to make the initial Loan
is subject to the Lender's receipt of the following, each dated the date of the
initial Loan or as of an earlier date acceptable to the Lender, in form and
substance reasonably satisfactory to the Lender and its counsel:

                           (i)          completed requests for information (Form
UCC-11) listing all effective Uniform Commercial Code financing statements
naming the Borrower as debtor and all tax lien, judgment, and litigation
searches for the Borrower as the Lender shall deem reasonably necessary;

                           (ii)         Uniform Commercial Code financing
statements (Form UCC-1) duly executed by the Borrower (naming the Lender as
secured party and the Borrower as debtor and in form acceptable for filing in
all jurisdictions that the Lender deems necessary to perfect the security
interests granted to it hereunder) and, if applicable, termination statements or
other releases duly filed in all jurisdictions that the Lender deems necessary
to perfect and protect the priority of the security interests granted to it
hereunder in the Equipment related to such initial Loan;

                           (iii)        a Note duly executed by the Borrower
evidencing the amount of such Loan;

                           (iv)       certificates of insurance required under
Section 5.4 of this Agreement together with loss payee endorsements for all such
policies naming the Lender as lender loss payee and as an additional insured;

                           (v)        a certificate of the Secretary or an
Assistant Secretary of the Borrower (“Secretary’s Certificate”) certifying  (A)
that attached to the Secretary’s Certificate is a true, complete, and accurate
copy of the resolutions of the Board of Directors of the Borrower authorizing
the execution, delivery, and performance of this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby,  and that such
resolutions have not been amended or modified since the date of such
certification and are in full force and effect; (B) the incumbency, names, and
true signatures of the officers of the Borrower authorized to sign the Loan
Documents to which it is a party; (C) that attached to the Secretary's
Certificate is a true and correct copy of the Articles or Certificate of
Incorporation of the Company, as amended, which Articles or Certificate of
Incorporation have not been further modified, repealed or rescinded and are in
full force and effect; (D) that attached to the Secretary's Certificate of the
Borrower is a true and correct copy of the Bylaws, as amended, which Bylaws of
the Company have not been further modified, repealed or rescinded and are in
full force and effect; and (E) that attached to the Secretary's Certificate  is
a valid Certificate of Good Standing issued by the Secretary of the State of the
Borrower’s state of incorporation; and

                           (vi)       such other agreements and instruments as
the Lender deems necessary in its reasonable discretion in connection with the
transactions contemplated hereby.

             (b)        There shall be no pending or, to the knowledge of the
Borrower after due inquiry, threatened litigation, proceeding, inquiry, or other
action (i) seeking an injunction or other restraining order, damages, or other
relief with respect to the transactions contemplated by this Agreement or the
other Loan Documents or thereby or (ii) which affects or  is reasonably likely
to affect the business, prospects, operations, assets, liabilities, or condition
(financial or otherwise) of the Borrower, except, in the case of clause (ii),
where such litigation, proceeding, inquiry, or other action could reasonably not
be expected to have a Material Adverse Effect in the reasonable judgment of the
Lender.

             (c)         The Borrower shall have paid all fees and expenses
required to be paid by it to the Lender as of such date.

             (d)        The security interests in the Equipment related to the
initial Loan granted in favor of the Lender under this Agreement shall have been
duly perfected and shall constitute first priority liens subject to Permitted
Liens.

                           SECTION  3.4.             Conditions Precedent to
Each Loan.  The obligation of the Lender to make each Loan is subject to the
satisfaction of the following conditions precedent:

             (a)         the Lender shall have received the documents,
agreements, and instruments set forth in Section 3.3(a)(i) through (v)
applicable to such Loan, each in form and substance satisfactory to the Lender
and its counsel and each dated the date of such Loan or as of an earlier date
acceptable to the Lender;

             (b)        the Lender shall have received a Schedule of the
Equipment related to such Loan, in form and substance satisfactory to the Lender
and its counsel, and the security interests in such Equipment related to such
Loan granted in favor of the Lender under this Agreement shall have been duly
perfected and shall constitute first priority liens subject to Permitted Liens;

             (c)         all representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Loan as if then made, other than representations and warranties
that expressly relate solely to an earlier date, in which case they shall have
been true and correct as of such earlier date;

             (d)        no Event of Default or event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default
shall have occurred and be continuing or would result from the making of the
requested Loan as of the date of such request; and

             (e)         the Borrower shall be deemed to have hereby reaffirmed
and ratified all security interests, liens, and other encumbrances heretofore
granted by the Borrower to the Lender.

             SECTION  4.   THE BORROWER'S REPRESENTATIONS AND WARRANTIES.

                           SECTION  4.1.             Good Standing; Qualified to
do Business.  The Borrower (a) is duly organized, validly existing, and in good
standing under the laws of the State of its organization, (b) has the power and
authority to own its properties and assets and to transact the businesses in
which it is presently, or proposes to be, engaged, and (c) is duly qualified and
authorized to do business and is in good standing in every jurisdiction in which
the failure to be so qualified  is reasonably likely to have a Material Adverse
Effect on (i) the Borrower, (ii) the Borrower's ability to perform its
obligations under the Loan Documents, or (iii) the rights of the Lender
hereunder.

                           SECTION  4.2.             Due Execution, etc.  The
execution, delivery, and performance by the Borrower of each of the Loan
Documents to which it is a party are within the powers of the Borrower, do not
contravene the organizational documents, if any, of the Borrower, and do not
(a) violate any law or regulation, or any order or decree of any court or
governmental authority, (b) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage, or deed of trust
or any material lease, agreement, or other instrument binding on the Borrower or
any of its properties, or (c) require the consent, authorization by, or approval
of or notice to or filing or registration with any governmental authority or
other Person.  This Agreement is, and each of the other Loan Documents to which
the Borrower is or will be a party, when delivered hereunder or thereunder, will
be, the legal, valid, and binding obligation of the Borrower enforceable against
the Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting creditors' rights
generally and by general principles of equity.

                           SECTION  4.3.             Solvency; No Liens.  The
Borrower is Solvent and will be Solvent upon the completion of all transactions
contemplated to occur hereunder (including, without limitation, the Loan to be
made on the Effective Date); the security interests granted herein constitute
and shall at all times constitute the first and only liens on the Collateral
other than Permitted Liens; and the Borrower is, or will be at the time
additional Collateral is acquired by it, the absolute owner of the Collateral
with full right to pledge, sell, consign, transfer, and create a security
interest therein, free and clear of any and all claims or liens in favor of any
other Person other than Permitted Liens.

                           SECTION  4.4.             No Judgments, Litigation. 
No judgments are outstanding against the Borrower nor is there now pending or,
to the best of the Borrower's knowledge after diligent inquiry, threatened any
litigation, contested claim, or governmental proceeding by or against the
Borrower except judgments and pending or threatened litigation, contested
claims, and governmental proceedings which would not, in the aggregate, have a
Material Adverse Effect on the Borrower.

                           SECTION  4.5.             No Defaults.  The Borrower
is not in default or has not received a notice of default under any material
contract, lease, or commitment to which it is a party or by which it is bound. 
The Borrower knows of no dispute regarding any contract, lease, or commitment
which  is reasonably likely to  have a Material Adverse Effect on the Borrower.

                           SECTION  4.6.             Collateral Locations.  On
the date hereof, each item of the Collateral is located at the place of business
specified in the applicable Schedule.

                           SECTION  4.7.             No Events of Default.  No
Event of Default has occurred and is continuing.

                           SECTION  4.8.             No Limitation on Lender's
Rights.  Except as permitted herein, none of the Collateral is subject to
contractual obligations that may restrict or inhibit the Lender's rights or
abilities to sell or dispose of the Collateral or any part thereof after the
occurrence of an Event of Default.

                           SECTION  4.9.             Perfection and Priority of
Security Interest.  Subject to Permitted Liens, this Agreement creates a valid
and, upon completion of all required filings of financing statements, perfected
first priority and exclusive security interest in the Collateral, securing the
payment of all the Obligations to the extent such security interest can be
perfected by the filing of financing statements.

                           SECTION  4.10.           Model and Serial Numbers. 
The Schedules set forth the true and correct model number and serial number of
each item of Equipment that constitutes Collateral.

                           SECTION  4.11.           Accuracy and Completeness of
Information.  All data, reports, and information heretofore, contemporaneously,
or hereafter furnished by or on behalf of the Borrower in writing to the Lender
or for purposes of or in connection with this Agreement or any other Loan
Document, or any transaction contemplated hereby or thereby, are or will be true
and accurate in all material respects on the date as of which such data,
reports, and information are dated or certified and not incomplete by omitting
to state any material fact necessary to make such data, reports, and information
not misleading at such time.  There are no facts now known to the Borrower which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect and which have not been specified herein, in the Financial
Statements, or in any certificate, opinion, or other written statement
previously furnished by the Borrower to the Lender.

                           SECTION  4.12.           Price of Equipment.  The
cost of each item of Equipment does not exceed the fair and usual price for such
type of equipment purchased in like quantity and reflects all discounts, rebates
and allowances for the Equipment (including, without limitation, discounts for
advertising, prompt payment, testing, or other services) given to the Borrower
by the manufacturer, supplier, or any other person.

             SECTION   5.  COVENANTS OF THE BORROWER.

                           SECTION  5.1.             Existence, etc.  The
Borrower shall:  (a) retain its existence and its current yearly accounting
cycle, (b) maintain in full force and effect all licenses, bonds, franchises,
leases, trademarks, patents, contracts, and other rights necessary or desirable
to the profitable conduct of its business unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect on the Borrower,
(c) continue in, and limit its operations to, the same general lines of business
as those presently conducted by it, and (d) comply with all applicable laws and
regulations of any federal, state, or local governmental authority, except for
such laws and regulations the violations of which would not, in the aggregate,
have a Material Adverse Effect on the Borrower.

                           SECTION  5.2.             Notice to the Lender.  As
soon as possible, and in any event within five Business Days after the Borrower
learns of the following, the Borrower will give written notice to the Lender of
(a) any proceeding instituted or threatened to be instituted by or against the
Borrower in any federal, state, local, or foreign court or before any commission
or other regulatory body (federal, state, local, or foreign) involving a sum,
together with the sum involved in all other similar proceedings, in excess of
$100,000 in the aggregate, (b) any contract that is terminated or amended and
which has had or could reasonably be expected to have a Material Adverse Effect
on the Borrower, (c) the occurrence of any Material Adverse Change with respect
to the Borrower, and (d) the occurrence of any Event of Default or event or
condition which, with notice or lapse of time or both, would constitute an Event
of Default, together with a statement of the action which the Borrower has taken
or proposes to take with respect thereto.

                           SECTION   5.3.            Maintenance of Books and
Records.  The Borrower will maintain books and records pertaining to the
Collateral in such detail, form, and scope as the Lender shall require in its
commercially reasonable judgment.  The Borrower agrees that the Lender or its
agents may enter upon the Borrower's premises at any time and from time to time
during normal business hours after notice to the Borrower, and at any time upon
the occurrence and continuance of an Event of Default, for the purpose of
inspecting the Collateral and any and all records pertaining thereto.

                           SECTION  5.4.             Insurance.  The Borrower
will maintain insurance on the Collateral under such policies of insurance, with
such insurance companies, in such amounts, and covering such risks as are at all
times reasonably satisfactory to the Lender.  All such policies shall be made
payable to the Lender, in case of loss, under a standard non-contributory
"lender" or "secured party" clause and are to contain such other provisions as
the Lender may reasonably require to protect the Lender's interests in the
Collateral and to any payments to be made under such policies.  Certificates of
insurance policies are to be delivered to the Lender, premium prepaid, with the
loss payable endorsement in the Lender's favor, and shall provide for not less
than thirty days' prior written notice to the Lender, of any alteration or
cancellation of coverage.  If the Borrower fails to maintain such insurance, the
Lender may arrange for (at the Borrower's expense and without any responsibility
on the Lender's part for) obtaining the insurance.  Following the occurrence of
an Event of Default, and while the same continues, unless the Lender shall
otherwise agree with the Borrower in writing, the Lender shall have the sole
right, in the name of the Lender or the Borrower, to file claims under any
insurance policies, to receive and give acquittance for any payments that may be
payable thereunder, and to execute any endorsements, receipts, releases,
assignments, reassignments, or other documents that may be necessary to effect
the collection, compromise, or settlement of any claims under any such insurance
policies.

                           SECTION  5.5.             Taxes.  The Borrower will
pay, when due, all taxes, assessments, claims, and other charges ("Taxes")
lawfully levied or assessed against the Borrower or the Collateral other than
taxes that are being diligently contested in good faith by the Borrower by
appropriate proceedings promptly instituted and for which an adequate reserve is
being maintained by the Borrower in accordance with GAAP.  If any Taxes remain
unpaid after the date fixed for the payment thereof, or if any lien shall be
claimed therefor, then, without notice to the Borrower, but on the Borrower's
behalf, the Lender may pay such Taxes, and the amount thereof shall be included
in the Obligations.

                           SECTION  5.6.             Borrower to Defend
Collateral Against Claims; Fees on Collateral.  The Borrower will defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein.  The Borrower will not permit any notice
creating or otherwise relating to liens on the Collateral or any portion thereof
to exist or be on file in any public office other than Permitted Liens.  The
Borrower shall promptly pay, when payable, all transportation, storage, and
warehousing charges and license fees, registration fees, assessments, charges,
permit fees, and taxes (municipal, state, and federal) which may now or
hereafter be imposed upon the ownership, leasing, renting, possession, sale, or
use of the Collateral, other than taxes on or measured by the Lender's income
and fees, assessments, charges, and taxes which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are maintained to the extent required by GAAP.

                           SECTION   5.7.            No Change of Location,
Structure, or Identity.  The Borrower will not (a) change the location of its
chief executive office or establish any place of business other than those
specified herein or (b) move or permit the movement of any item of Collateral
from the location specified in the applicable Schedule, except that the Borrower
may change its chief executive office and keep Collateral at other locations
within the United States provided that the Borrower has delivered to the Lender
(i) prior written notice thereof and (ii) duly executed financing statements and
other agreements and instruments (all in form and substance satisfactory to the
Lender) necessary to perfect and maintain in favor of the Lender a first
priority security interest in the Collateral subject to Permitted Liens. 
Notwithstanding anything to the contrary in the immediately preceding sentence,
the Borrower may keep any Collateral consisting of motor vehicles or rolling
stock at any location in the United States provided that the Lender's security
interest in any such Collateral is conspicuously marked on the certificate of
title thereof and the Borrower has complied with the provisions of Section 5.9.

                           SECTION  5.8.             Use of Collateral;
Licenses; Repair.  The Collateral shall be operated by competent, qualified
personnel in connection with the Borrower's business purposes, for the purpose
for which the Collateral was designed and in accordance with applicable
operating instructions, laws, and government regulations, and the Borrower shall
use every commercially reasonable precaution to prevent loss or damage to the
Collateral from fire and other hazards.  The Collateral shall not be used or
operated for personal, family, or household purposes.  The Borrower shall
procure and maintain in effect all orders, licenses, certificates, permits,
approvals, and consents required by federal, state, or local laws or by any
governmental body, agency, or authority in connection with the delivery,
installation, use, and operation of the Collateral.  The Borrower shall keep all
of the Equipment in a satisfactory state of repair and satisfactory operating
condition in accordance with industry standards, and will make all repairs and
replacements when and where necessary and practical.  The Borrower will not
waste or destroy the Equipment or any part thereof, and will not be negligent in
the care or use thereof.  Other than tenant improvements, the Equipment shall
not be annexed or affixed to or become part of any realty without the Lender's
prior written consent.

                           SECTION  5.9.             Further Assurances.  The
Borrower will, promptly upon request by the Lender, execute and deliver or use
its best efforts to obtain any document required by the Lender other than
landlord disclaimer (including, without limitation, warehouseman or processor
disclaimers, mortgagee waivers, or subordination agreements with respect to the
Obligations and the Collateral), give any notices, execute and file any
financing statements, mortgages, or other documents (all in form and substance
satisfactory to the Lender), mark any chattel paper, deliver any chattel paper
or instruments to the Lender, and take any other actions that are necessary to
perfect or continue the perfection and the first priority subject to Permitted
Liens of the Lender's security interest in the Collateral, to protect the
Collateral against the rights, claims, or interests other than Permitted Liens
of any Persons, or to effect the purposes of this Agreement.  The Borrower
hereby authorizes the Lender to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral without the signature of the Borrower where permitted by law.  A
carbon, photographic, or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.  To the extent required under this
Agreement, the Borrower will pay all costs reasonably incurred in connection
with any of the foregoing.

                           SECTION  5.10.           No Disposition of
Collateral.  The Borrower will not in any way hypothecate or create or permit to
exist any lien, security interest, charge, or encumbrance on or other interest
in any of the Collateral, except for the lien and security interest granted
hereby and Permitted Liens  , and the Borrower will not sell, transfer, assign,
pledge, collaterally assign, exchange, or otherwise dispose of any of the
Collateral.  In the event the Collateral, or any part thereof, is sold,
transferred, assigned, exchanged, or otherwise disposed of in violation of these
provisions, the security interest of the Lender shall continue in such
Collateral or part thereof notwithstanding such sale, transfer, assignment,
exchange, or other disposition, and the Borrower will hold the proceeds thereof
in a separate account for the benefit of the Lender.  Following such a sale, the
Borrower will transfer such proceeds to the Lender in kind.

                           SECTION  5.11.           No Limitation on Lender's
Rights.  The Borrower will not enter into any contractual obligations which may
restrict or inhibit the Lender's rights or ability to sell or otherwise dispose
of the Collateral or any part thereof.

                           SECTION  5.12.           Protection of Collateral. 
Upon notice to the Borrower (provided that if an Event of Default has occurred
and is continuing the Lender need not give any notice), the Lender shall have
the right at any time to make any payments and do any other acts the Lender may
reasonably deem necessary to protect its security interests in the Collateral,
including, without limitation, the rights to satisfy, purchase, contest, or
compromise any encumbrance, charge, or lien which, in the reasonable judgment of
the Lender, appears to be prior to or superior to the security interests granted
hereunder other than Permitted Liens, and appear in, and defend any action or
proceeding purporting to affect its security interests in, or the value of, any
of the Collateral.  The Borrower hereby agrees to reimburse the Lender for all
payments made and expenses incurred under this Agreement including reasonable
fees, expenses, and disbursements of attorneys and paralegals (including the
allocated costs of in-house counsel) acting for the Lender, including any of the
foregoing payments under, or acts taken to protect its security interests in,
any of the Collateral, which amounts shall be secured under this Agreement, and
agrees it shall be bound by any payment made or act taken by the Lender
hereunder absent the Lender's gross negligence or willful misconduct.  The
Lender shall have no obligation to make any of the foregoing payments or perform
any of the foregoing acts.

                           SECTION  5.13.           Delivery of Items.  The
Borrower will (a) promptly (but in no event later than three Business Days)
after its receipt thereof, deliver to the Lender any documents or certificates
of title issued with respect to any property included in the Collateral, and any
promissory notes, letters of credit or instruments related to or otherwise in
connection with any property included in the Collateral, which in any such case
come into the possession of the Borrower, or shall cause the issuer thereof to
deliver any of the same directly to the Lender, in each case with any necessary
endorsements in favor of the Lender and (b) deliver to the Lender as soon as
available copies of any and all press releases and other similar communications
issued by the Borrower.

                           SECTION  5.14.           Solvency.  The Borrower
shall be and remain Solvent at all times.

                           SECTION  5.15.           Fundamental Changes.  The
Borrower shall not (a) amend or modify its name, unless the Borrower delivers to
the Lender thirty days prior to any such proposed amendment or modification
written notice of such amendment or modification and within ten days before such
amendment or modification delivers executed Uniform Commercial Code financing
statements (in form and substance satisfactory to the Lender) or (b) merge or
consolidate with any other entity, which would result in a material adverse
change or  make any  material adverse change in its capital structure , in each
case without the Lender's prior written consent which shall not be unreasonably
withheld.

                           SECTION  5.16            Negative Covenants.    The
Borrower will not in any way hypothecate or create or permit to exist any lien,
security interest, charge, or encumbrance on or other interest in any of its
intellectual property in connection with any indebtedness of the Borrower,
except Permitted Liens.  Notwithstanding the foregoing, Borrower shall not be
prohibited from (i) pledging or otherwise committing its intellectual property
in order to engage in a joint venture or in connection with a merger or
acquisition which has been consented to by the Lender or (ii) granting licenses
to use its intellectual property to third parties in the ordinary course of
business.

                           SECTION  5.17.           Additional Requirements. 
The Borrower shall take all such further actions and execute all such further
documents and instruments as the Lender may reasonably request.

             SECTION  6.   FINANCIAL STATEMENTS.  Until the payment and
satisfaction in full of all Obligations, the Borrower shall deliver to the
Lender the following financial information:

                           SECTION  6.1.             Annual Financial
Statements.  As soon as available, but not later than 120 days after the end of
each fiscal year of the Borrower and its consolidated subsidiaries, the
consolidated balance sheet, income statement, and statements of cash flows and
shareholders equity for the Borrower and its consolidated subsidiaries (the
"Financial Statements") for such year, audited by independent certified public
accountants without an adverse qualification; and

                           SECTION  6.2.             Quarterly Financial
Statements.  As soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters in any fiscal year of the Borrower and
its consolidated subsidiaries, the Financial Statements for such fiscal quarter,
together with a certification duly executed by a responsible officer of the
Borrower that such Financial Statements have been prepared in accordance with
GAAP and are fairly stated in all material respects (subject to normal year-end
audit adjustments).

             SECTION  7.   EVENTS OF DEFAULT.  The occurrence of any of the
following events shall constitute an Event of Default hereunder:

                           (a)         the Borrower shall fail to pay within
five days of when due any amount required to be paid by the Borrower under or in
connection with any Note and this Agreement;

                           (b)        any representation or warranty made or
deemed made by the Borrower under or in connection with any Loan Document or any
Financial Statement shall prove to have been false or incorrect in any material
respect when made;

                           (c)         the Borrower shall fail to perform or
observe (i) any of the terms, covenants or agreements contained in Sections 5.4,
5.7, 5.10, 5.14, or 5.15 hereof or (ii) any other term, covenant, or agreement
contained in any Loan Document (other than the other Events of Default specified
in this Section 7) and such failure remains unremedied for the earlier of
fifteen days from (A) the date on which the Lender has given the Borrower
written notice of such failure and (B) the date on which the Borrower knew or
should have known of such failure;

                           (d)        any material provision of any Loan
Document to which the Borrower is a party shall for any reason cease to be valid
and binding on the Borrower, or the Borrower shall so state;

                           (e)         dissolution, liquidation, winding up, or
cessation of the Borrower's business, failure of the Borrower generally to pay
its debts as they mature, admission in writing by the Borrower of its inability
generally to pay its debts as they mature, or calling of a meeting of the
Borrower's creditors for purposes of compromising any of the Borrower's debts;

                           (f)         the commencement by or against the
Borrower of any bankruptcy, insolvency, arrangement, reorganization,
receivership, or similar proceedings under any federal or state law and, in the
case of any such involuntary proceeding, such proceeding remains undismissed or
unstayed for sixty days following the commencement thereof, or any action by the
Borrower is taken authorizing any such proceedings;

                           (g)        an assignment for the benefit of creditors
is made by the Borrower, whether voluntary or involuntary, the appointment of a
trustee, custodian, receiver, or similar official for the Borrower or for any
substantial property of the Borrower, or any action by the Borrower authorizing
any such proceeding;

                           (h)        the Borrower shall default in (i) the
payment of principal or interest on any indebtedness in excess of $100,000
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which such indebtedness was created; or (ii) the
observance or performance of any other agreement or condition relating to any
such indebtedness or contained in any instrument or agreement relating thereto,
or any other event shall occur or condition exist, the effect of which default
or other event or condition is to cause, or to permit the holder or holders of
such indebtedness to cause, with the giving of notice if required, such
indebtedness to become due prior to its stated maturity; or (iii) any loan or
other agreement under which the Borrower has received financing from
Transamerica Corporation or any of its affiliates;

                           (i)          the Borrower suffers or sustains a
Material Adverse Change;

                           (j)          any tax lien, other than a Permitted
Lien, is filed of record against the Borrower and is not bonded or discharged
within ten Business Days;

                           (k)         any judgment which has had or could
reasonably be expected to have a Material Adverse Effect on the Borrower and
such judgment shall not be stayed, vacated, bonded, or discharged within sixty
days;

                           (l)          any material covenant, agreement, or
obligation, made by the Borrower and contained in or evidenced by any of the
Loan Documents shall cease to be enforceable, or shall be determined to be
unenforceable, in accordance with its terms; the Borrower shall deny or
disaffirm the Obligations under any of the Loan Documents or any liens granted
in connection therewith; or any liens granted on any of the Collateral in favor
of the Lender shall be determined to be void, voidable, or invalid, or shall not
be given the priority contemplated by this Agreement; or

                           (m)        there is a change, which change results
from a single transaction or series of related transactions, but not from the
sale of newly issued securities to investors, in more than 35% of the ownership
of any equity interests of the Borrower on the date hereof or more than 49.5% of
such interests become subject to any contractual, judicial, or statutory lien,
charge, security interest, or encumbrance.

             SECTION  8.   REMEDIES.  If any Event of Default shall have
occurred and be continuing:

                           (a)         The Lender may, without prejudice to any
of its other rights under any Loan Document or Applicable Law, declare all
Obligations to be immediately due and payable (except with respect to any Event
of Default set forth in Section 7(f) hereof, in which case all Obligations shall
automatically become immediately due and payable without necessity of any
declaration) without presentment, representation, demand of payment, or protest,
which are hereby expressly waived.

                           (b)        The Lender may take possession of the
Collateral and, for that purpose may enter, with the aid and assistance of any
person or persons, any premises where the Collateral or any part hereof is, or
may be placed, and remove the same.

                           (c)         The obligation of the Lender, if any, to
make additional Loans or financial accommodations of any kind to the Borrower
shall immediately terminate.

                           (d)        The Lender may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein (or in
any Loan Document) or otherwise available to it, all the rights and remedies of
a secured party under the applicable Uniform Commercial Code (the "Code")
whether or not the Code applies to the affected Collateral and also may
(i) require the Borrower to, and the Borrower hereby agrees that it will at its
expense and upon request of the Lender forthwith, assemble all or part of the 
Collateral as directed by the Lender and make it available to the Lender at a
place to be designated by the Lender that is reasonably convenient to both
parties and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Lender's offices or elsewhere, for cash, on credit, or for future delivery,
and upon such other terms as the Lender may deem commercially reasonable.  The
Borrower agrees that, to the extent notice of sale shall be required by law, at
least ten days' notice to the Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification.  The Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

                           (e)         All cash proceeds received by the Lender
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral may, in the discretion of the Lender, be held by the
Lender as collateral for, or then or at any time thereafter applied in whole or
in part by the Lender against, all or any part of the Obligations in such order
as the Lender shall elect.  Any surplus of such cash or cash proceeds held by
the Lender and remaining after the full and final payment of all the Obligations
shall be paid over to the Borrower or to such other Person to which the Lender
may be required under applicable law, or directed by a court of competent
jurisdiction, to make payment of such surplus.

             SECTION  9.   MISCELLANEOUS PROVISIONS.

                           SECTION  9.1.             Notices.  Except as
otherwise provided herein, all notices, approvals, consents, correspondence, or
other communications required or desired to be given hereunder shall be given in
writing and shall be delivered by overnight courier, hand delivery, or certified
or registered mail, postage prepaid, if to the Lender, then to Transamerica
Technology Finance Division, 76 Batterson Park Road, Farmington, Connecticut
06032, Attention:  Assistant Vice President, Lease Administration, with a copy
to the Lender at Riverway II, West Office Tower, 9399 West Higgins Road,
Rosemont, Illinois  60018, Attention:  Legal Department, and if to the Borrower,
then to Eligix, Inc., 200 Boston Avenue, Medford, Massachusetts  02139,
Attention: President and Chief Financial Officer or such other address as shall
be designated by the Borrower or the Lender to the other party in accordance
herewith.  All such notices and correspondence shall be effective when received.

                           SECTION   9.2.            Headings.  The headings in
this Agreement are for purposes of reference only and shall not affect the
meaning or construction of any provision of this Agreement.

                           SECTION  9.3.             Assignments.  The Borrower
shall not have the right to assign any Note or this Agreement or any interest
therein unless the Lender shall have given the Borrower prior written consent
and the Borrower and its assignee shall have delivered assignment documentation
in form and substance satisfactory to the Lender in its sole discretion.  The
Lender may assign its rights and delegate its obligations under any Note or this
Agreement.

                           SECTION  9.4.             Amendments, Waivers, and
Consents.  Any amendment or waiver of any provision of this Agreement and any
consent to any departure by the Borrower from any provision of this Agreement
shall be effective only by a writing signed by the Lender and shall bind and
benefit the Borrower and the Lender and their respective successors and assigns,
subject, in the case of the Borrower, to the first sentence of Section 9.3.

                           SECTION  9.5.             Interpretation of
Agreement.  Time is of the essence in each provision of this Agreement of which
time is an element.  All terms not defined herein or in a Note shall have the
meaning set forth in the applicable Code, except where the context otherwise
requires.  To the extent a term or provision of this Agreement conflicts with
any Note, or any term or provision thereof, and is not dealt with herein with
more specificity, this Agreement shall control with respect to the subject
matter of such term or provision.  Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant in determining
the meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.

                           SECTION  9.6.             Continuing Security
Interest.  This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the indefeasible
payment in full of the Obligations, (ii) be binding upon the Borrower and its
successors and assigns and (iii) inure, together with the rights and remedies of
the Lender hereunder, to the benefit of the Lender and its successors,
transferees, and assigns.

                           SECTION  9.7.             Reinstatement.  To the
extent permitted by law, this Agreement and the rights and powers granted to the
Lender hereunder and under the Loan Documents shall continue to be effective or
be reinstated if at any time any amount received by the Lender in respect of the
Obligations is rescinded or must otherwise be restored or returned by the Lender
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
the Borrower or upon the appointment of any receiver, intervenor, conservator,
trustee, or similar official for the Borrower or any substantial part of its
assets, or otherwise, all as though such payments had not been made.

                           SECTION  9.8.             Survival of Provisions. 
All representations, warranties, and covenants of the Borrower contained herein
shall survive the execution and delivery of this Agreement, and shall terminate
only upon the full and final payment and performance by the Borrower of the
Obligations secured hereby.

                           SECTION  9.9.             Indemnification.  The
Borrower agrees to indemnify and hold harmless the Lender and its directors,
officers, agents, employees, and counsel from and against any and all costs,
expenses, claims, or liability incurred by the Lender or such Person hereunder
and under any other Loan Document or in connection herewith or therewith, unless
such claim or liability shall be due to willful misconduct or gross negligence
on the part of the Lender or such Person.

                           SECTION  9.10.           Counterparts; Telecopied
Signatures.  This Agreement may be executed in counterparts, each of which when
so executed and delivered shall be an original, but both of which shall together
constitute one and the same instrument.  This Agreement and each of the other
Loan Documents and any notices given in connection herewith or therewith may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same was a fully executed and delivered
original manual counterpart.

                           SECTION  9.11.           Severability.  In case any
provision in or obligation under this Agreement or any Note or any other Loan
Document shall be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

                           SECTION  9.12.           Delays; Partial Exercise of
Remedies.  No delay or omission of the Lender to exercise any right or remedy
hereunder, whether before or after the happening of any Event of Default, shall
impair any such right or shall operate as a waiver thereof or as a waiver of any
such Event of Default.  No single or partial exercise by the Lender of any right
or remedy shall preclude any other or further exercise thereof, or preclude any
other right or remedy.

                           SECTION  9.13.           Entire Agreement.  The
Borrower and the Lender agree that this Agreement, the Schedule hereto, and the
Commitment Letter are the complete and exclusive statement and agreement between
the parties with respect to the subject matter hereof, superseding all proposals
and prior agreements, oral or written, and all other communications between the
parties with respect to the subject matter hereof.  Should there exist any
inconsistency between the terms of the Commitment Letter and this Agreement, the
terms of this Agreement shall prevail.

                           SECTION  9.14.           Setoff.  In addition to and
not in limitation of all rights of offset that the Lender may have under
Applicable Law, and whether or not the Lender has made any demand or the
Obligations of the Borrower have matured, the Lender shall have the right to
appropriate and apply to the payment of the Obligations of the Borrower all
deposits and other obligations then or thereafter owing by the Lender to or for
the credit or the account of the Borrower.

                           SECTION  9.15.           WAIVER OF JURY TRIAL.   THE
BORROWER AND THE LENDER IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

                           SECTION  9.16.           GOVERNING LAW.  THE
VALIDITY, INTERPRETATION, AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

                           SECTION  9.17.           Venue; Service of Process. 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS SITUATED IN COOK
COUNTY, OR OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF
ILLINOIS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER HEREBY
IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING, (a) ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND (b) THE RIGHT TO INTERPOSE ANY NONCOMPULSORY SETOFF,
COUNTERCLAIM, OR CROSS-CLAIM.  THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER AT THE ADDRESS FOR IT SPECIFIED IN SECTION 9.1 HEREOF. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION, SUBJECT IN EACH INSTANCE
TO THE PROVISIONS HEREOF WITH RESPECT TO RIGHTS AND REMEDIES.

                           IN WITNESS WHEREOF, the undersigned Borrower has
caused this Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the date first set forth above.

 

  ELIGIX, INC.       By: /s/ Walter C. Ogier  

--------------------------------------------------------------------------------

     Name: Walter C. Ogier      Title: President and C.E.O.   Federal Tax ID:

Accepted as of the
____ day of July, 1999

 

TRANSAMERICA BUSINESS CREDIT CORPORATION

 

By: /s/ Gary P. Moro
   Name: Gary P. Moro
   Title: Senior Vice President
             Credit

EXHIBIT A

May 5, 1999

Revised

Mr. Walter Ogier
President & CEO
Eligix, Inc.
200 Boston Avenue
Medford, MA  02139

Dear Walter:

Transamerica Business Credit Corporation – Technology Finance Division
(“Lender”) is pleased to offer financing for the Equipment described in this
letter to Eligix, Inc. (“Borrower”).  This Commitment supersedes all prior
correspondence, proposals, and oral or other communications relating to
financing arrangements between Borrower and Lender.

The outline of this offer is as follows:

Borrower: Eligix, Inc.

Lender: Transamerica Business Credit Corporation–Technology Finance Division

Equipment Cost: Not to exceed $2,700,000 in the aggregate.

Equipment and Tenant Improvements: Various laboratory, office and computer
equipment and Tenant Improvements.  Tenant Improvements are limited to
$2,000,000.  All Equipment and Tenant Improvements subject to Lender approval
prior to funding.

Equipment Location: Medford, Massachusetts

Collateral: Lender will require a perfected first priority security interest in
all equipment financed with the Loans, including but not limited to all
additions, accessions, improvements, replacements and attachments thereto and
proceeds (including insurance proceeds) thereof (the “Collateral”).

Anticipated Delivery: 2Q 1999

Negative Pledge: Borrower will covenant that it will not in any manner encumber
any of its intellectual property in connection with indebtedness, whether by
liens, mortgages, security interests or otherwise.

Loan Term Commencement: Upon delivery of the Equipment or Tenant Improvements or
upon each completion of deliveries of items of Equipment or Tenant Improvements
with aggregate cost of not less than $35,000, but no later than January 15,
2000.

Term: From each Loan Term Commencement until 42 months from the first day of the
month next following or coincident with that Loan Term Commencement.

Payment Terms: Monthly Rent equal to 2.877% of Equipment and Tenant Improvement
cost will be payable monthly in advance.  The first month’s rent will be due in
advance.

  Lender reserves the right to increase the rate set forth above as of the date
each Loan Term commences commensurate to the change in the weekly average of the
interest rates of like term U.S. Treasury Securities (as published in the Wall
Street Journal) from the week ending December 18, 1998 (4.38%) to the week
preceding the commencement of that Loan Term.  As of the date each Loan Term
commences, the Monthly Payment will be fixed for that entire Loan Term.  A
schedule of the actual Monthly Payments will be provided by the Lender following
commencement of each Loan Term.

Interim Rent: Interim Rent will accrue from each Loan Term Commencement until
the next following first day of a month (unless the Loan Term Commencement is on
the first day of a month).  Interim Rent will be at the daily equivalent of the
currently adjusted Monthly or Quarterly Rent Payment.

Warrant Coverage: As an inducement to the Lender to provide financing on the
terms generally outlined herein, Borrower will grant to Lender Warrants to
purchase 80,000 shares of the common stock of the Borrower at an exercise price
per share equal to $1.50.  The Warrants will be exercisable for 5 years from the
date of issuance.  The Lender will have the option to exercise the Warrants
without payment of the exercise price and receive only that number of shares
which represents the value of the difference between the fair market value of
the shares and the exercise price (i.e., “net issuance” or “cashless
exercise”).  Lender may retain or transfer the Warrants or the shares issuable
thereunder, in whole or in part, whether or not Lender sells its rights under
any Loan and/or its ownership of equipment to another Lender.

Insurance: Prior to any delivery of Equipment or Tenant Improvements, the
Borrower will furnish confirmation of insurance acceptable to the Lender
covering the Equipment and Tenant Improvements including primary, all risk,
physical damage, property damage and bodily injury with appropriate loss payee
endorsement in favor of the Lender.

Balloon Payment: At the end of each Loan Term, the Borrower will be obligated to
make one final Balloon Payment equal to $1.00, plus any other amounts then due
and owing to Lender.

Additional Covenants: There will be no actual or threatened conflict with, or
violation of, any regulatory statute, standard or rule relating to the Borrower,
its present or future operations, the Equipment, or Tenant Improvements.

  All information supplied by the Borrower or any Guarantor will be correct and
will not omit any statement necessary to make the information supplied not be
misleading.  There will be no material breach of the representations and
warranties of the Borrower in the Loan or of the Guarantors in the guarantees. 
The representations will include that the Equipment and Tenant Improvement Cost
of each item of the Equipment and Tenant Improvement does not exceed the fair
and usual price for like quantity purchased of such item and reflects all
discounts, rebates and allowances for the Equipment and Tenant Improvements
given to Borrower, any Guarantor or any affiliate of Borrower or any Guarantor
by the manufacturer, supplier or anyone else including, without limitation,
discounts for advertising, prompt payment, testing or other services.

Conditions Precedent
to Lending: Each Loan will be subject to the following:

  1. No material adverse change in the financial condition, operations or
prospects of the Borrower prior to funding.  The Lender reserves the right to
rescind any unused portion of its commitment in the event of a material adverse
change in the financial condition, operation or prospects of the Borrower.

  2. Completion of the documentation and final terms of the proposed financing
satisfactory to Lender and Lender’s counsel.

  3. Results of all due diligence, including lien, judgment and tax search and
other matters Lender may request shall be satisfactory to Lender and Lender’s
counsel.

  4. Receipt by Lender of duly executed loan documentation in form and substance
satisfactory to Lender and its counsel.

  5. Lender shall receive a valid and perfected first priority lien and security
interest in the Equipment and Lender shall have received satisfactory evidence
that there are no liens on the Equipment except as expressly permitted herein.

  6. Subject to satisfactory review by Lender’s scientific advisory board.

  7. Subject to satisfactory review of Beckman Coulter license agreement and
Beckman Coulter due diligence call.

Fees and Expenses: The Borrower will be responsible for the Lender’s reasonable
expenses in connection with the transaction.

  Law: This letter and the proposed Loan are intended to be governed by and
construed in accordance with Illinois law without regard to its conflict of law
provisions.

  Indemnity: Borrower agrees to indemnify and to hold harmless Lender, and its
officers, directors and employees against all claims, damages, liabilities and
expenses which may be incurred by or asserted against any such person in
connection with or arising out of this letter and the transactions contemplated
hereby, other than claims, damages, liability, and expense resulting from such
person’s gross negligence or willful misconduct.

  Confidentiality: This letter is delivered to you with the understanding that
neither it nor its substance shall be disclosed publicly or privately to any
third person except those who are in a confidential relationship to you (such as
your legal counsel and accountants), or where the same is required by law and
then only on the basis that it not be further disclosed, which conditions
Borrower and its agent agree to be bound by upon acceptance of this letter.

    Without limiting the generality of the foregoing, none of such persons shall
use or refer to Lender or to any affiliate name in any disclosures made in
connection with any of the transactions without Lender’s prior written consent.

    Upon completion of the initial takedown by Borrower, the Borrower will no
longer be required to obtain Lender’s prior written consent to disclose the
transaction contemplated hereby.  In addition, the Borrower agrees to provide
camera ready artwork of typestyles and logos of the Borrower for use in
promotional material by the Lender.

  Conditions of Acceptance: This Commitment Letter is intended to be a summary
of the most important elements of the agreement to enter into a loan transaction
with Borrower, and it is subject to all requirements and conditions contained in
Loan documentation proposed by Lender or its counsel in the course of closing
the Loans described herein.  Not every provision that imposes duties,
obligations, burdens, or limitations on Borrower is contained herein, but shall
be contained in the final Loan documentation satisfactory to Lender and its
counsel.

    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATED TO THIS LETTER OR THE TRANSACTION DESCRIBED IN THIS LETTER.

  Application Fee: The $5,000 Application Fee previously paid by the Borrower
will be first applied to the reasonable costs and expenses of the Lender in
connection with the transaction, and any remainder shall be applied pro rata
(based on the amount of each funding to the total amount of this commitment) to
the second month’s payment due under the Loan.

  Commitment Expiration: This commitment shall expire on May 12, 1999 unless
prior thereto either extended in writing by the Lender or accepted as provided
below by the Borrower.

 

Should you have any questions, please call me.  If you wish to accept this
Commitment, please so indicate by signing and returning the enclosed duplicate
copy of this letter to me by May 12, 1999.

  Yours truly,

  TRANSAMERICA BUSINESS CREDIT CORP –
TECHNOLOGY FINANCE DIVISION

  By: /s/ Gary P. Moro


--------------------------------------------------------------------------------

Gary P. Moro     Vice President

 

Accepted this 11th day of May, 1999.

ELIGIX, INC.

By: /s/ Walter C. Ogier  

--------------------------------------------------------------------------------

Name: Walter C. Ogier Title: President and CEO

FORM OF STOCK SUBSCRIPTION WARRANT

TO PURCHASE COMMON STOCK

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR OFFERED FOR SALE
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR THE AVAILABILITY OF AN
EXEMPTION FROM REGISTRATION UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

No.
STOCK SUBSCRIPTION WARRANT

To Purchase Common Stock of

ELIGIX, INC. (the "Company")

DATE OF INITIAL ISSUANCE:  June __, 1999

             THIS CERTIFIES THAT for value received, TBCC FUNDING TRUST II or
its registered assigns (hereinafter called the "Holder") is entitled to purchase
from the Company, at any time during the Term of this Warrant, Eighty Thousand
(80,000) shares of common stock, $0.01 par value, of the Company (the "Common
Stock"), at the Warrant Price, payable as provided herein.  The exercise of this
Warrant shall be subject to the provisions, limitations and restrictions herein
contained, and may be exercised in whole or in part.

SECTION 1.  Definitions.

             For all purposes of this Warrant, the following terms shall have
the meanings indicated:

             Common Stock - shall mean and include the Company's authorized
Common Stock, $0.01 par value, as constituted at the date hereof.

             Exchange Act - shall mean the Securities Exchange Act of 1934, as
amended from time to time.

             Securities Act - the Securities Act of 1933, as amended.

             Term of this Warrant - shall mean the period beginning on the date
of initial issuance hereof and ending on June __, 2004.

             Warrant Price - $1.50 per share, subject to adjustment in
accordance with Section 5 hereof.

             Warrants - this Warrant and any other Warrant or Warrants issued in
connection with a Commitment Letter dated May 5, 1999 executed by the Company
and Transamerica Business Credit Corporation (the "Commitment Letter") to the
original holder of this Warrant, or any transferees from such original holder or
this Holder.

             Warrant Shares - shares of Common Stock purchased or purchasable by
the Holder of this Warrant upon the exercise hereof.

SECTION 2.  Exercise of Warrant.

             2.1.       Procedure for Exercise of Warrant.  To exercise this
Warrant in whole or in part (but not as to any fractional share of Common
Stock), the Holder shall deliver to the Company at its office referred to in
Section 12 hereof at any time and from time to time during the Term of this
Warrant:  (i) the Notice of Exercise in the form attached hereto, (ii) cash,
certified or official bank check payable to the order of the Company, wire
transfer of funds to the Company's account, or evidence of any indebtedness of
the Company to the Holder (or any combination of any of the foregoing) in the
amount of the Warrant Price for each share being purchased, and (iii) this
Warrant.  Notwithstanding any provisions herein to the contrary, if the Current
Market Price (as defined in Section 5) is greater than the Warrant Price (at the
date of calculation, as set forth below), in lieu of exercising this Warrant as
hereinabove permitted, the Holder may elect to receive shares of Common Stock
equal to the value (as determined below) of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the office of the Company
referred to in Section 12 hereof, together with the Notice of Exercise, in which
event the Company shall issue to the Holder that number of shares of Common
Stock computed using the following formula:

CS = WCS x (CMP-WP)
CMP

Where

CS equals the number of shares of Common Stock to be issued to the Holder    
WCS equals the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being exercised (at the date of such calculation)     CMP equals the
Current Market Price (at the date of such calculation)     WP equals the Warrant
Price (as adjusted to the date of such calculation)

In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the shares of Common Stock so purchased,
registered in the name of the Holder or such other name or names as may be
designated by the Holder, shall be delivered to the Holder hereof within a
reasonable time, not exceeding fifteen (15) days, after the rights represented
by this Warrant shall have been so exercised; and, unless this Warrant has
expired, a new Warrant representing the number of shares (except a remaining
fractional share), if any, with respect to which this Warrant shall not then
have been exercised shall also be issued to the Holder hereof within such time. 
The person in whose name any certificate for shares of Common Stock is issued
upon exercise of this Warrant shall for all purposes be deemed to have become
the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price and any applicable taxes was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the stock transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

             2.2.       Transfer Restriction Legend.  Each certificate for
Warrant Shares shall bear the following legend (and any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Warrant Shares may, at the time of such exercise, be
listed) on the face thereof unless at the time of exercise such Warrant Shares
shall be registered under the Securities Act:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold or transferred in the
absence of such registration or an exemption therefrom under said Act."

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution under a registration statement of the securities
represented thereby) shall also bear such legend unless, in the opinion of
counsel for the holder thereof (which counsel shall be reasonably satisfactory
to counsel for the Company) the securities represented thereby are not, at such
time, required by law to bear such legend.

SECTION 3.  Covenants as to Common Stock.  The Company covenants and agrees that
all shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable, and free from all taxes, liens and charges with respect to
the issue thereof.  The Company further covenants and agrees that it will pay
when due and payable any and all federal and state taxes which may be payable in
respect of the issue of this Warrant or any Common Stock or certificates
therefor issuable upon the exercise of this Warrant.  The Company further
covenants and agrees that the Company will at all times have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant. 
The Company further covenants and agrees that if any shares of capital stock to
be reserved for the purpose of the issuance of shares upon the exercise of this
Warrant require registration with or approval of any governmental authority
under any federal or state law before such shares may be validly issued or
delivered upon exercise, then the Company will in good faith and as
expeditiously as possible endeavor to secure such registration or approval, as
the case may be.  If and so long as the Common Stock issuable upon the exercise
of this Warrant is listed on any national securities exchange, the Company will,
if permitted by the rules of such exchange, list and keep listed on such
exchange, upon official notice of issuance, all shares of such Common Stock
issuable upon exercise of this Warrant.

SECTION 4.  Adjustment of Number of Shares.  Upon each adjustment of the Warrant
Price as provided in Section 5, the Holder shall thereafter be entitled to
purchase, at the Warrant Price resulting from such adjustment, the number of
shares (calculated to the nearest tenth of a share) obtained by multiplying the
Warrant Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment and
dividing the product thereof by the Warrant Price resulting from such
adjustment.

SECTION 5.  Adjustment of Warrant Price.  The Warrant Price shall be subject to
adjustment from time to time as follows:

             (i)          If, at any time during the Term of this Warrant, the
number of shares of Common Stock outstanding is increased by a stock dividend
payable in shares of Common Stock or by a subdivision or split-up of shares of
Common Stock, then, following the record date fixed for the determination of
holders of Common Stock entitled to receive such stock dividend, subdivision or
split-up, the Warrant Price shall be appropriately decreased so that the number
of shares of Common Stock issuable upon the exercise hereof shall be increased
in proportion to such increase in outstanding shares.

             (ii)         If, at any time during the Term of this Warrant, the
number of shares of Common Stock outstanding is decreased by a combination of
the outstanding shares of Common Stock, then, following the record date for such
combination, the Warrant Price shall appropriately increase so that the number
of shares of Common Stock issuable upon the exercise hereof shall be decreased
in proportion to such decrease in outstanding shares.

             (iii)        In case, at any time during the Term of this Warrant,
the Company shall declare a cash dividend upon its Common Stock payable
otherwise than out of earnings or earned surplus or shall distribute to holders
of its Common Stock shares of its capital stock (other than Common Stock), stock
or other securities of other persons, evidences of indebtedness issued by the
Company or other persons, assets (excluding cash dividends and distributions) or
options or rights (excluding options to purchase and rights to subscribe for
Common Stock or other securities of the Company convertible into or exchangeable
for Common Stock), then, in each such case, immediately following the record
date fixed for the determination of the holders of Common Stock entitled to
receive such dividend or distribution, the Warrant Price in effect thereafter
shall be determined by multiplying the Warrant Price in effect immediately prior
to such record date by a fraction of which the numerator shall be an amount
equal to the difference of (x) the Current Market Price of one share of Common
Stock minus (y) the fair market value (as determined by the Board of Directors
of the Company, whose determination shall be conclusive) of the stock,
securities, evidences of indebtedness, assets, options or rights so distributed
in respect of one share of Common Stock, and of which the denominator shall be
such Current Market Price.

             (iv)       All calculations under this Section 5 shall be made to
the nearest cent or to the nearest one-tenth (1/10) of a share, as the case may
be.

             (v)        For the purpose of any computation pursuant to this
Section 5, the Current Market Price at any date of one share of Common Stock
shall be deemed to be the average of the daily closing prices for the 15
consecutive business days ending on the last business day before the day in
question (as adjusted for any stock dividend, split, combination or
reclassification that took effect during such 15 business day period).  The
closing price for each day shall be the last reported sales price regular way
or, in case no such reported sales took place on such day, the average of the
last reported bid and asked prices regular way, in either case on the principal
national securities exchange on which the Common Stock is listed or admitted to
trading or as reported by Nasdaq (or if the Common Stock is not at the time
listed or admitted for trading on any such exchange or if prices of the Common
Stock are not reported by Nasdaq then such price shall be equal to the average
of the last reported bid and asked prices on such day as reported by The
National Quotation Bureau Incorporated or any similar reputable quotation and
reporting service, if such quotation is not reported by The National Quotation
Bureau Incorporated); provided, however, that if the Common Stock is not traded
in such manner that the quotations referred to in this clause (v) are available
for the period required hereunder, the Current Market Price shall be determined
in good faith by the Board of Directors of the Company or, if such determination
cannot be made, by a nationally recognized independent investment banking firm
selected by the Board of Directors of the Company (or if such selection cannot
be made, by a nationally recognized independent investment banking firm selected
by the American Arbitration Association in accordance with its rules).

             (vi)       Whenever the Warrant Price shall be adjusted as provided
in Section 5, the Company shall prepare a statement showing the facts requiring
such adjustment and the Warrant Price that shall be in effect after such
adjustment.  The Company shall cause a copy of such statement to be sent by
mail, first class postage prepaid, to each Holder of this Warrant at its, his or
her address appearing on the Company's records.  Where appropriate, such copy
may be given in advance and may be included as part of the notice required to be
mailed under the provisions of subsection (viii) of this Section 5.

             (vii)      Adjustments made pursuant to clauses (i), (ii) and (iii)
above shall be made on the date such dividend, subdivision, split-up,
combination or distribution, as the case may be, is made, and shall become
effective at the opening of business on the business day next following the
record date for the determination of stockholders entitled to such dividend,
subdivision, split-up, combination or distribution.

             (viii)     In the event the Company shall propose to take any
action of the types described in clauses (i), (ii), or (iii) of this Section 5,
the Company shall forward, at the same time and in the same manner, to the
Holder of this Warrant such notice, if any, which the Company shall give to the
holders of capital stock of the Company.

             (ix)        In any case in which the provisions of this Section 5
shall require that an adjustment shall become effective immediately after a
record date for an event, the Company may defer until the occurrence of such
event issuing to the Holder of all or any part of this Warrant which is
exercised after such record date and before the occurrence of such event the
additional shares of capital stock issuable upon such exercise by reason of the
adjustment required by such event over and above the shares of capital stock
issuable upon such exercise before giving effect to such adjustment exercise;
provided, however, that the Company shall deliver to such Holder a due bill or
other appropriate instrument evidencing such Holder's right to receive such
additional shares upon the occurrence of the event requiring such adjustment.

SECTION 6.  Ownership.

             6.1.       Ownership of This Warrant.  The Company may deem and
treat the person in whose name this Warrant is registered as the holder and
owner hereof (notwithstanding any notations of ownership or writing hereon made
by anyone other than the Company) for all purposes and shall not be affected by
any notice to the contrary until presentation of this Warrant for registration
of transfer as provided in this Section 6.

             6.2.       Transfer and Replacement.  This Warrant and all rights
hereunder are transferable in whole or in part upon the books of the Company by
the Holder hereof in person or by duly authorized attorney, and a new Warrant or
Warrants, of the same tenor as this Warrant but registered in the name of the
transferee or transferees (and in the name of the Holder, if a partial transfer
is effected) shall be made and delivered by the Company upon surrender of this
Warrant duly endorsed, at the office of the Company referred to in Section 12
hereof.  Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft or destruction, and, in such case, of indemnity or security
reasonably satisfactory to it, and upon surrender of this Warrant if mutilated,
the Company will make and deliver a new Warrant of like tenor, in lieu of this
Warrant; provided that if the Holder hereof is an instrumentality of a state or
local government or an institutional holder or a nominee for such an
instrumentality or institutional holder an irrevocable agreement of indemnity by
such Holder shall be sufficient for all purposes of this Section 6, and no
evidence of loss or theft or destruction shall be necessary.  This Warrant shall
be promptly cancelled by the Company upon the surrender hereof in connection
with any transfer or replacement.  Except as otherwise provided above, in the
case of the loss, theft or destruction of a Warrant, the Company shall pay all
expenses, taxes and other charges payable in connection with any transfer or
replacement of this Warrant, other than stock transfer taxes (if any) payable in
connection with a transfer of this Warrant, which shall be payable by the
Holder.  Holder will not transfer this Warrant and the rights hereunder except
in compliance with federal and state securities laws.

SECTION 7.  Mergers, Consolidation, Sales.  In the case of any proposed
consolidation or merger of the Company with another entity, or the proposed sale
of all or substantially all of its assets to another person or entity, or any
proposed reorganization or reclassification of the capital stock of the Company,
then, as a condition of such consolidation, merger, sale, reorganization or
reclassification, lawful and adequate provision shall be made whereby the Holder
of this Warrant shall thereafter have the right to receive upon the basis and
upon the terms and conditions specified herein, in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable hereunder, such
shares of stock, securities or assets as may (by virtue of such consolidation,
merger, sale, reorganization or reclassification) be issued or payable with
respect to or in exchange for the number of shares of such Common Stock
purchasable hereunder immediately before such consolidation, merger, sale,
reorganization or reclassification.  In any such case appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof shall thereafter be applicable as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise of this Warrant.

SECTION 8.  Notice of Dissolution or Liquidation.  In case of any distribution
of the assets of the Company in dissolution or liquidation (except under
circumstances when the foregoing Section 7 shall be applicable), the Company
shall give notice thereof to the Holder hereof and shall make no distribution to
shareholders until the expiration of thirty (30) days from the date of mailing
of the aforesaid notice and, in any case, the Holder hereof may exercise this
Warrant within thirty (30) days from the date of the giving of such notice, and
all rights herein granted not so exercised within such thirty-day period shall
thereafter become null and void.

SECTION 9.  Notice of Extraordinary Dividends.  If the Board of Directors of the
Company shall declare any dividend or other distribution on its Common Stock
except out of earned surplus or by way of a stock dividend payable in shares of
its Common Stock, the Company shall mail notice thereof to the Holder hereof not
less than thirty (30) days prior to the record date fixed for determining
shareholders entitled to participate in such dividend or other distribution, and
the Holder hereof shall not participate in such dividend or other distribution
unless this Warrant is exercised prior to such record date.  The provisions of
this Section 9 shall not apply to distributions made in connection with
transactions covered by Section 7.

SECTION 10.  Fractional Shares.  Fractional shares shall not be issued upon the
exercise of this Warrant but in any case where the Holder would, except for the
provisions of this Section 10, be entitled under the terms hereof to receive a
fractional share upon the complete exercise of this Warrant, the Company shall,
upon the exercise of this Warrant for the largest number of whole shares then
called for, pay a sum in cash equal to the excess of the value of such
fractional share (determined in such reasonable manner as may be prescribed in
good faith by the Board of Directors of the Company) over the Warrant Price for
such fractional share.

SECTION 11.  Special Arrangements of the Company.  The Company covenants and
agrees that during the Term of this Warrant, unless otherwise approved by the
Holder of this Warrant:

             11.1.    Will Reserve Shares.  The Company will reserve and set
apart and have available for issuance at all times, free from preemptive or
other preferential rights, the number of shares of authorized but unissued
Common Stock deliverable upon the exercise of this Warrant.

             11.2.    Will Not Amend Certificate.  The Company will not amend
its Certificate of Incorporation to eliminate as an authorized class of capital
stock that class denominated as "Common Stock" on the date hereof.

             11.3.    Will Bind Successors.  This Warrant shall be binding upon
any corporation or other person or entity succeeding to the Company by merger,
consolidation or acquisition of all or substantially all of the Company's
assets.

SECTION 12.  Notices.  Any notice or other document required or permitted to be
given or delivered to the Holder shall be delivered at, or sent by certified or
registered mail to, the Holder at Transamerica Technology Finance Division, 76
Batterson Park Road, Farmington, Connecticut 06032, Attention: Assistant Vice
President, Lease Administration, with a copy to the Lender at Riverway II, West
Office Tower, 9399 West Higgins Road, Rosemont, Illinois 60018, Attention: 
Legal Department or to such other address as shall have been furnished to the
Company in writing by the Holder.  Any notice or other document required or
permitted to be given or delivered to the Company shall be delivered at, or sent
by certified or registered mail to, the Company at 200 Boston Avenue, Medford,
Massachusetts, 02139, Attention:  President and Chief Financial Officer or to
such other address as shall have been furnished in writing to the Holder by the
Company.  Any notice so addressed and mailed by registered or certified mail
shall be deemed to be given when so mailed.  Any notice so addressed and
otherwise delivered shall be deemed to be given when actually received by the
addressee.

SECTION 13.  No Rights as Stockholder; Limitation of Liability.  This Warrant
shall not entitle the Holder to any of the rights of a shareholder of the
Company except upon exercise in accordance with the terms hereof.  No provision
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the Warrant Price
hereunder or as a shareholder of the Company, whether such liability is asserted
by the Company or by creditors of the Company.

SECTION 14.  Law Governing.  THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF
THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

SECTION 15.  Miscellaneous.  This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (or any respective predecessor in interest thereof).  The
headings in this Warrant are for purposes of reference only and shall not affect
the meaning or construction of any of the provisions hereof.

             IN WITNESS WHEREOF, the Company has caused this Warrant to be
signed by its duly authorized officer this ________ day of _________, 1999.

ELIGIX, INC.

[CORPORATE SEAL]

  By:      

--------------------------------------------------------------------------------

        Title:      

--------------------------------------------------------------------------------

FORM OF NOTICE OF EXERCISE

[To be signed only upon exercise of the Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO EXERCISE THE WITHIN WARRANT

             The undersigned hereby exercises the right to purchase _________
shares of Common Stock which the undersigned is entitled to purchase by the
terms of the within Warrant according to the conditions thereof, and herewith

[check one]

  o makes payment of $_________ therefor; or         o directs the Company to
issue ________ shares, and to withhold _____ shares in lieu of payment of the
Warrant Price, as described in Section 2.1 of the Warrant.

All shares to be issued pursuant hereto shall be issued in the name of and the
initial address of such person to be entered on the books of the Company shall
be:

             The shares are to be issued in certificates of the following
denominations:

 

   

--------------------------------------------------------------------------------

    [Type Name of Holder]                     By:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Dated:        

--------------------------------------------------------------------------------

   

FORM OF ASSIGNMENT
(ENTIRE)

[To be signed only upon transfer of entire Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

             FOR VALUE RECEIVED ____________________ hereby sells, assigns and
transfers unto ________________ all rights of the undersigned under and pursuant
to the within Warrant, and the undersigned does hereby irrevocably constitute
and appoint _______________________ Attorney to transfer the said Warrant on the
books of the Company, with full power of substitution.

 

   

--------------------------------------------------------------------------------

    [Type Name of Holder]                     By:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Dated:        

--------------------------------------------------------------------------------

   

NOTICE

             The signature to the foregoing Assignment must correspond to the
name as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

FORM OF ASSIGNMENT
(PARTIAL)

[To be signed only upon partial transfer of Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

             FOR VALUE RECEIVED ____________________ hereby sells, assigns and
transfers unto ___________________ (i) the rights of the undersigned to purchase
________ shares of Common Stock under and pursuant to the within Warrant, and
(ii) on a non-exclusive basis, all other rights of the undersigned under and
pursuant to the within Warrant, it being understood that the undersigned shall
retain, severally (and not jointly) with the transferee(s) named herein, all
rights assigned on such non-exclusive basis.  The undersigned does hereby
irrevocably constitute and appoint ______________________________ Attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution.

 

   

--------------------------------------------------------------------------------

    [Type Name of Holder]                     By:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Dated:        

--------------------------------------------------------------------------------

   

NOTICE

             The signature to the foregoing Assignment must correspond to the
name as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

PROMISSORY NOTE
1283-001

Date: August 9, 1999

FOR VALUE RECEIVED, the undersigned promises to pay to the order of Transamerica
Business Credit Corporation or its assigns (the "Payee") at its office located
at Riverway II, West Office Tower, 9399 West Higgins Road, Rosemont, Illinois
60018, or at such other place as the Payee or the holder hereof may designate in
writing, the principal amount of Two Million Three Hundred Seven Thousand Four
Hundred Thirty Six and 46/100 Dollars ($2,307,436.46) received by the
undersigned, plus interest, in lawful money of the United States and in
immediately available funds. This Note shall be payable commencing with a first
installment of One Hundred Eighteen Thousand Fifty Nine and 15/100 Dollars
($118,059.15) payable on the date hereof and thereafter in 41 consecutive equal
monthly installments of Sixty Seven Thousand Seven Hundred Seventy Four Dollars
($67,774.25) commencing October 1, 1999 and a final installment payable on
February 1, 2003 for the unpaid balance of the Note. No amount of principal paid
or prepaid hereunder may be reborrowed.

This Note is one of the Notes referred to in the Master Loan and Security
Agreement dated as of July 30, 1999 (as amended, supplemented or otherwise
modified from time to time, the "Agreement"), between the undersigned and the
Payee and is subject and entitled to all provisions and benefits thereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

If any installment of this Note is not paid within five days after its due date,
the undersigned agrees to pay on demand, in addition to the amount of such
installment, an amount equal to 5% of such installment, but only to the extent
permitted by Applicable Law.

The undersigned shall have the right to prepay this Note at any time on or after
October l, 2000, on thirty days' prior written notice to the Payee. On the date
of any such prepayment, the undersigned shall pay an amount equal to the present
value of the remaining payments (principal and interest) due hereunder
discounted at 8% simple interest, per annum, together with all interest, fees
and other amounts payable on the amount so prepaid or in connection therewith to
the date of such prepayment. Any prepayments shall be applied to the
installments hereof in the inverse order of maturity.

Upon the maturity of this Note, the entire unpaid principal amount on this Note,
together with all interest, fees and other amounts payable hereon or in
connection herewith, shall be immediately due and payable without further notice
or demand, with interest on all such amounts at a rate not to exceed the lawful
limit, from the date of such maturity or acceleration, as the case may be, until
all such amounts have been paid. Upon default or the acceleration of the
maturity of this Note in accordance with the terms of the Agreement, the entire
unpaid principal amount on this Note, together with all interest, fees,
prepayment fees and charges in an amount equal to the present value of the
remaining payments (principal and interest) due hereunder discounted at 8%
simple interest per annum and other amounts payable hereon or in connection
herewith, shall be immediately due and payable without further notice or demand,
with interest on all such amounts at a rate not to exceed the lawful limit, from
the date of such maturity, default or acceleration, as the case may be, until
all such amounts have been paid.

If any payment on this Note becomes payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day.

The undersigned hereby waives diligence, demand, presentment, protest and notice
of any kind, and assents to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice.  The undersigned agrees to pay all amounts under this Note
without offset, deduction, claim, counterclaim, defense or recoupment, all of
which are hereby waived.

The Payee, the undersigned and any other parties to the Loan Documents intend to
contract in strict compliance with applicable usury law from time to time in
effect. In furtherance thereof such Persons stipulate and agree that none of the
terms and provisions contained in the Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
Applicable Law from time to time in effect. Neither the undersigned nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under Applicable Law from time to
time in effect, and the provisions of this paragraph shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith. The Payee expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Obligation is accelerated. If (a) the maturity of any Obligation is
accelerated for any reason, (b) any Obligation is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) the Payee or any other holder of any or all of the Obligations
shall otherwise collect amounts which are determined to constitute interest
which would otherwise increase the interest on any or all of the Obligations to
an amount in excess of that permitted to be charged by Applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at the Payee's or such holder's option,
promptly returned to the undersigned upon such determination. In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under Applicable Law, the Payee and the
undersigned (and any other payors thereof) shall to the greatest extent
permitted under Applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest through the entire contemplated term of this
Note in accordance with the amount outstanding from time to time thereunder and
the maximum legal rate of interest from time to time in effect under Applicable
Law in order to lawfully charge the maximum amount of interest permitted under
Applicable Law.

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the undersigned and the Payee or any holder
hereof.

The undersigned shall, upon demand, pay to the Payee all reasonable costs and
expenses incurred by the Payee (including the fees and disbursements of counsel
and other professionals) in connection with the preparation, execution and
delivery of this Note and all other Loan Documents, and in connection with the
administration, modification and amendment of the Loan Documents, and pay to the
Payee all costs and expenses (including the fees and disbursements of counsel
and other professionals) paid or incurred by the Payee in (A) enforcing or
defending its rights under or in respect of this Note or any of the other Loan
Documents, (B) collecting any of the liabilities by the undersigned to the Payee
or otherwise administering the Loan Documents, (C) foreclosing or otherwise
collecting upon any collateral and (D) obtaining any legal, accounting or other
advice in connection with any of the foregoing.

This Note shall be binding upon the successors and assigns of the undersigned
and inure to the benefit of the Payee and its successors, endorsees and assigns.
If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

EACH OF THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE PAYEE HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE
ARISING UNDER OR RELATING TO THIS NOTE AND AGREES THAT ANY SUCH DISPUTE SHALL BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

  ELIGIX, INC.         By: /s/ Walter C. Ogier    

--------------------------------------------------------------------------------

    Name: Walter C. Ogier     Title: President & CEO

 

PROMISSORY NOTE
1283-002

Date: December 29, 1999

 

FOR VALUE RECEIVED, the undersigned promises to pay to the order of Transamerica
Business Credit Corporation or its assigns (the "Payee") at its office located
at Riverway II, West Office Tower, 9399 West Higgins Road, Rosemont, Illinois
60018, or at such other place as the Payee or the holder hereof may designate in
writing, the principal amount of Two Hundred Sixty Seven Thousand Nine Hundred
Forty and 52/100 Dollars ($267,940.52) received by the undersigned, plus
interest, in lawful money of the United States and in immediately available
funds.  This Note shall be payable commencing with a first installment of Seven
Thousand Nine Hundred Twenty Two and 92/100 Dollars ($7,922.92) payable on the
date hereof and thereafter in 41 consecutive equal monthly installments of Seven
Thousand Nine Hundred Twenty Two and 92/100 Dollars ($7,922.92) commencing
February 1, 2000 and a final installment payable on July 1, 2003 in the amount
of One Dollar ($1.00), together with the remaining unpaid balance of the Note. 
No amount of principal paid or prepaid hereunder may be reborrowed.

This Note is one of the Notes referred to in the Master Loan and Security
Agreement dated as of July 30, 1999 (as amended, supplemented or otherwise
modified from time to time, the "Agreement"), between the undersigned and the
Payee and is subject and entitled to all provisions and benefits thereof. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

If any installment of this Note is not paid within five days after its due date,
the undersigned agrees to pay on demand, in addition to the amount of such
installment, an amount equal to 5% of such installment, but only to the extent
permitted by Applicable Law.

The undersigned shall have the right to prepay this Note at any time on or after
February 1, 2001, on thirty days' prior written notice to the Payee.  On the
date of any such prepayment, the undersigned shall pay an amount equal to the
present value of the remaining payments (principal and interest) due hereunder
discounted at 8% simple interest per annum, together with all interest, fees and
other amounts payable on the amount so prepaid or in connection therewith to the
date of such prepayment.  Any prepayments shall be applied to the installments
hereof in the inverse order of maturity.

Upon the maturity of this Note, the entire unpaid principal amount on this Note,
together with all interest, fees and other amounts payable hereon or in
connection herewith, shall be immediately due and  payable without further
notice or demand, with interest on all such amounts at a rate not to exceed the
lawful limit, from the date of such maturity or acceleration, as the case may
be, until all such amounts have been paid.  Upon default or the acceleration of
the maturity of this Note in accordance with the terms of the Agreement, the
entire unpaid principal amount on this Note, together with all interest, fees,
prepayment fees and charges in an amount equal to the present value of the
remaining payments (principal and interest) due hereunder discounted at 8%
simple interest per annum and other amounts payable hereon or in connection
herewith, shall be immediately due and payable without further notice or demand,
with interest on all such amounts at a rate not to exceed the lawful limit, from
the date of such maturity, default or acceleration, as the case may be, until
all such amounts have been paid.

If any payment on this Note becomes payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day.

The undersigned hereby waives diligence, demand, presentment, protest and notice
of any kind, and assents to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice.  The undersigned agrees to pay all amounts under this Note
without offset, deduction, claim, counterclaim, defense or recoupment, all of
which are hereby waived.

The Payee, the undersigned and any other parties to the Loan Documents intend to
contract in strict compliance with applicable usury law from time to time in
effect.  In furtherance thereof such Persons stipulate and agree that none of
the terms and provisions contained in the Loan Documents shall ever be construed
to create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
Applicable Law from time to time in effect.  Neither the undersigned nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under Applicable Law from time to
time in effect, and the provisions of this paragraph shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith.  The Payee expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Obligation is accelerated.  If (a) the maturity of any Obligation is
accelerated for any reason, (b) any Obligation is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) the Payee or any other holder of any or all of the Obligations
shall otherwise collect amounts which are determined to constitute interest
which would otherwise increase the interest on any or all of the Obligations to
an amount in excess of that permitted to be charged by Applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at the Payee's or such holder's option,
promptly returned to the undersigned upon such determination.  In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under Applicable Law, the Payee and the
undersigned (and any other payors thereof) shall to the greatest extent
permitted under Applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest through the entire contemplated term of this
Note in accordance with the amount outstanding from time to time thereunder and
the maximum legal rate of interest from time to time in effect under Applicable
Law in order to lawfully charge the maximum amount of interest permitted under
Applicable Law.

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the undersigned and the Payee or any holder
hereof.

The undersigned shall, upon demand, pay to the Payee all reasonable costs and
expenses incurred by the Payee (including the fees and disbursements of counsel
and other professionals) in connection with the preparation, execution and
delivery of this Note and all other Loan Documents, and in connection with the
administration, modification and amendment of the Loan Documents, and pay to the
Payee all costs and expenses (including the fees and disbursements of counsel
and other professionals) paid or incurred by the Payee in (A) enforcing or
defending its rights under or in respect of this Note or any of the other Loan
Documents, (B) collecting any of the liabilities by the undersigned to the Payee
or otherwise administering the Loan Documents, (C) foreclosing or otherwise
collecting upon any collateral and (D) obtaining any legal, accounting or other
advice in connection with any of the foregoing.

This Note shall be binding upon the successors and assigns of the undersigned
and inure to the benefit of the Payee and its successors, endorsees and
assigns.  If any term or provision of this Note shall be held invalid, illegal
or unenforceable, the validity of all other terms and provisions hereof shall in
no way be affected thereby.

EACH OF THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE PAYEE HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE
ARISING UNDER OR RELATING TO THIS NOTE AND AGREES THAT ANY SUCH DISPUTE SHALL BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

  ELIGIX, INC.         By: /s/ Walter C. Ogier    

--------------------------------------------------------------------------------

    Name: Walter C. Ogier     Title: President & CEO

 

 

PROMISSORY NOTE
1283-003

Date: January 31, 2000

 

FOR VALUE RECEIVED, the undersigned promises to pay to the order of Transamerica
Business Credit Corporation or its assigns (the "Payee") at its office located
at Riverway II, West Office Tower, 9399 West Higgins Road, Rosemont, Illinois
60018, or at such other place as the Payee or the holder hereof may designate in
writing, the principal amount of One Hundred Sixteen Thousand Twenty Three and
90/100 Dollars ($116,023.90) received by the undersigned, plus interest, in
lawful money of the United States and in immediately available funds.  This Note
shall be payable commencing with a first installment of Three Thousand Four
Hundred Fifty Five and 41/100 Dollars ($3,455.41) payable on the date hereof and
thereafter in 41 consecutive equal monthly installments of Three Thousand Four
Hundred Fifty Five and 41/100 Dollars ($3,455.41) commencing March 1, 2000 and a
final installment payable on August 1, 2003 in the amount of One Dollar ($1.00),
together with the remaining unpaid balance of the Note.  No amount of principal
paid or prepaid hereunder may be reborrowed.

This Note is one of the Notes referred to in the Master Loan and Security
Agreement dated as of July 30, 1999 (as amended, supplemented or otherwise
modified from time to time, the "Agreement"), between the undersigned and the
Payee and is subject and entitled to all provisions and benefits thereof. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

If any installment of this Note is not paid within five days after its due date,
the undersigned agrees to pay on demand, in addition to the amount of such
installment, an amount equal to 5% of such installment, but only to the extent
permitted by Applicable Law.

The undersigned shall have the right to prepay this Note at any time on or after
March 1, 2001, on thirty days' prior written notice to the Payee.  On the date
of any such prepayment, the undersigned shall pay an amount equal to the present
value of the remaining payments (principal and interest) due hereunder
discounted at 8% simple interest per annum, together with all interest, fees and
other amounts payable on the amount so prepaid or in connection therewith to the
date of such prepayment.  Any prepayments shall be applied to the installments
hereof in the inverse order of maturity.

Upon the maturity of this Note, the entire unpaid principal amount on this Note,
together with all interest, fees and other amounts payable hereon or in
connection herewith, shall be immediately due and payable without further notice
or demand, with interest on all such amounts at a rate not to exceed the lawful
limit, from the date of such maturity or acceleration, as the case may be, until
all such amounts have been paid.  Upon default or the acceleration of the
maturity of this Note in accordance with the terms of the Agreement, the entire
unpaid principal amount on this Note, together with all interest, fees,
prepayment fees and charges in an amount equal to the present value of the
remaining payments (principal and interest) due hereunder discounted at 8%
simple interest per annum and other amounts payable hereon or in connection
herewith, shall be immediately due and payable without further notice or demand,
with interest on all such amounts at a rate not to exceed the lawful limit, from
the date of such maturity, default or acceleration, as the case may be, until
all such amounts have been paid.

If any payment on this Note becomes payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day.

The undersigned hereby waives diligence, demand, presentment, protest and notice
of any kind, and assents to extensions of the time of payment, release,
surrender or substitution of security, or forbearance or other indulgence,
without notice.  The undersigned agrees to pay all amounts under this Note
without offset, deduction, claim, counterclaim, defense or recoupment, all of
which are hereby waived.

  The Payee, the undersigned and any other parties to the Loan Documents intend
to contract in strict compliance with applicable usury law from time to time in
effect.  In furtherance thereof such Persons stipulate and agree that none of
the terms and provisions contained in the Loan Documents shall ever be construed
to create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
Applicable Law from time to time in effect.  Neither the undersigned nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under Applicable Law from time to
time in effect, and the provisions of this paragraph shall control over all
other provisions of the Loan Documents which may be in conflict or apparent
conflict herewith.  The Payee expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Obligation is accelerated.  If (a) the maturity of any Obligation is
accelerated for any reason, (b) any Obligation is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) the Payee or any other holder of any or all of the Obligations
shall otherwise collect amounts which are determined to constitute interest
which would otherwise increase the interest on any or all of the Obligations to
an amount in excess of that permitted to be charged by Applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at the Payee's or such holder’s option,
promptly returned to the undersigned upon such determination.  In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under Applicable Law, the Payee and the
undersigned (and any other payors thereof) shall to the greatest extent
permitted under Applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest through the entire contemplated term of this
Note in accordance with the amount outstanding from time to time thereunder and
the maximum legal rate of interest from time to time in effect under Applicable
Law in order to lawfully charge the maximum amount of interest permitted under
Applicable Law.

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the undersigned and the Payee or any holder
hereof.

The undersigned shall, upon demand, pay the Payee all reasonable costs and
expenses incurred by the Payee (including the fees and disbursements of counsel
and other professionals) in connection with the preparation, execution and
delivery of this Note and all other Loan Documents, and in connection with the
administration, modification and amendment of the Loan Documents, and pay to the
Payee all costs and expenses (including the fees and disbursements of counsel
and other professionals) paid or incurred by the Payee in (A) enforcing or
defending its rights under or in respect of this Note or any of the other Loan
Documents, (B) collecting any of the liabilities by the undersigned to the Payee
or otherwise administering the Loan Documents, (C) foreclosing or otherwise
collecting upon any collateral and (D) obtaining any legal, accounting or other
advice in connection with any of the foregoing.

This Note shall be binding upon the successors and assigns of the undersigned
and inure to the benefit of the Payee and its successors, endorsees and
assigns.  If any term or provision of this Note shall be held invalid, illegal
or unenforceable, the validity of all other terms and provisions hereof shall in
no way be affected thereby.

EACH OF THE UNDERSIGNED AND, BY ITS ACCEPTANCE HEREOF, THE PAYEE HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE
ARISING UNDER OR RELATING TO THIS NOTE AND AGREES THAT ANY SUCH DISPUTE SHALL BE
TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW

  ELIGIX, INC.         By: /s/ Walter C. Ogier    

--------------------------------------------------------------------------------

    Name: Walter C. Ogier     Title: President & CEO

 